Title: II. Partial Draft: Appointments and Post Office, [before 12 November 1801]
From: Jefferson, Thomas
To: 


[before 12 Nov. 1801]
You are not unapprised, fel. cit, of the differences of opn which prevaild among our citizens as to the proceedings of the govmt, legislative & Exec; and that all offices were given exclusively to those who thought with the govmt. when I was called to administer the Exve functions, rigorous justice would have required that the proscribed party constituting in fact the bulk of the nation should have been restored to at least an equal participn of office. in the greater no of the states however, the desire to see harmony & the friendly affections restored to society prevailed over a sense of injury, & produced an acquiescence in the existing slate of office until the ordinary course of accidents might introduce them quietly into that participation of the honors & trusts of their country to which they were justly entitled. in these states few or no removals have taken place. in other parts of the union however where the conflict of opn had been higher, & the temperature of the public mind proportionably warmer, the claims of right were less yielding, & expediency as well as justice called on me to exercise this painful duty. in order that there might be the less to do, I thought it expedient to refuse office to the nominations made in the last moments of the preceding admn. these comprehended nearly the whole ground of our foreign affairs, an important portion of the judiciary, besides other important offices. most of these being to enter into office at the same time with the new admn. it was thought but reasonable that the admn should appoint for itself. this was accdly done with the greater part of those who depended on the Exve will. exclusive of these, the whole removals not to be dispensed with have been but of about  of the very numerous officers depending on the will of the Exve. moderate as this exercise of the power appmt has been, I know it has given uneasiness to some of our best intentioned citizens, who residing in the parts of the union where the passions had not
were not apprised that a different temperature of mind required in other states a different treatmt. this opern being once performed it is trusted that no other circumstance will arise to obstruct that conciliatory process which I am sincerely desirous to
one thing indeed is still to be noted. the complaints of abusive conduct in the subordinate departments of the post office, are too multiplied, too well founded, not to command attention. great changes must inevitably be made in that departmt. before the public confidce can be restored. as the regulns of that office will probably be before you; it will rest with you to consider whether
